FILED
                            NOT FOR PUBLICATION                              OCT 05 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50044

               Plaintiff - Appellee,              D.C. No. 2:91-cr-00827-WDK

  v.
                                                  MEMORANDUM *
JAIME DIAZ-ASPINA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    William D. Keller, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jaime Diaz-Aspina appeals from the district court’s order denying his

second 18 U.S.C. § 3582(c)(2) motion to modify his sentence. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Following the district court’s grant of his first motion to modify his sentence

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in 1996, reducing his sentence from 310 months to 293 months, Diaz-Aspina now

contends, pursuant to United States v. Booker, 534 U.S. 220 (2005), and United

States v. Hicks, 472 F.3d 1167 (9th Cir. 2006), that he is entitled to a full

resentencing proceeding so that the district court may consider a further sentence

reduction. This contention is foreclosed. See Dillon v. United States, 130 S.Ct.

2683, 2692-93 (2010) (concluding that neither the constitutional nor the remedial

aspects of Booker apply to a resentencing proceeding under § 3582(c)(2)).

      AFFIRMED.




                                            2                                   09-50044